Citation Nr: 1739869	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-32 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

Entitlement to an initial compensable rating for bilateral hearing loss prior to July 13, 2016 and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In July 2016, the Veteran appeared and testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Prior to July 13, 2016, the Veteran had no worse than level I hearing in the right ear and level III hearing in the left ear. 

2.  From July 13, 2016, the Veteran had no worse than level V hearing in the right ear and level VII hearing in the left ear.


CONCLUSIONS OF LAW

1.  Prior to July 13, 2016, the criteria for entitlement to an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

2.  From July 13, 2016, the criteria for an initial rating in excess of 30 percent for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. § 1155(West 2015); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was Remanded in January 2017 based on the Veteran indicating that his hearing loss disability had worsened since his last examination.  The Remand directed that the agency of original jurisdiction obtain copies of updated treatment records and afford the Veteran an updated examination.  Both actions were accomplished.  There has been substantial compliance with the Remand directives.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Ratings for service-connected disabilities are determined by the applying the criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The rating schedule is the primary guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined; the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be viewed in relation to its history with emphasis on the limitation of activity imposed by the disabling condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by puretone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85 (a).  Tests are conducted without hearing aids. 

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests. 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average puretone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.   

As this is a claim for initial rating, the pertinent period on appeal will be from the date of service connection, January 4, 2011, forward.  The September 2011 rating decision assigned a noncompensable rating.  By a rating action dated in March 2017, the noncompensable rating was increased to 20 percent.  The RO assigned an effective date of July 13, 2016.  Such was the date of the Veteran's personal hearing before the Board whereby his daughter indicated that she had noticed/observed an overall shift in his hearing.  This decision will address these distinct periods.

Turning to the record, on VA audiological examination in February 2011 air/bone conduction testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
45
50
LEFT
35
35
45
60
60

The puretone threshold average in the right ear was 42.5, rounded up to 43, and speech discrimination was 92 percent.  The puretone threshold in the left ear was 50 and speech discrimination was 90.  The Veteran's chief complaint on examination was hearing loss.  He reported no significant effects of hearing loss on his occupation or on usual daily activities.



In a September 2011 addendum, the VA examiner addressed the functional impairment experienced by the Veteran due to his hearing loss.  She explained that the Veteran's hearing loss, in and of itself, does not preclude...obtaining gainful employment and/or participating in social events.  She added that many individuals with the Veteran's degree of hearing loss, or worse, function well in many occupational settings.  She acknowledged that the Veteran's hearing loss could cause some problems depending on the vocation, and that he could have trouble working well in very noisy environments which require him to often use non face-to-face communications equipment (such as speakers, intercoms, etc.). 

[The Board notes that this opinion was obtained in conjunction with a previously RO adjudicated claim for total disability individual unemployability.  See September 2011 Rating Decision.  This matter was denied and was not appealed by the Veteran, thus it is not before the Board.]

On VAMC audiological evaluation in June 2012, the Veteran requested amplification to combat his documented hearing loss.  Air conduction testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
55
55
LEFT
45
50
50
60
70

The puretone threshold average in the right ear was 51.25, rounded down to 51, and speech discrimination was 96 percent.  The puretone threshold in the left ear was 57.5, rounded up to 58, and speech discrimination was 88.  Following testing, the clinician noted that no significant changes had occurred since VA examination.  The Board notes that the evaluation also included bone conduction testing.  However, these results were inadequate for rating purposes as the puretone thresholds results were not included for the right ear and incomplete for the left.  See 38 C.F.R. § 4.85(d).  

On July 13, 2016 Board Hearing, the Veteran and his daughter testified to increase symptomatology.  Both confirmed worsening in his ability to understand others and to hear general sounds, including emergency vehicles.  He reported his limited hearing precluded driving.  The Veteran's daughter also reported regularly having to "yell" into his ear to be properly heard.  

On VA audiological examination in February 2017, air conduction testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
65
70
65
LEFT
60
60
70
80
85

The puretone threshold average in the right ear was 66.25, rounded down to 66, and speech discrimination was 92 percent.  The puretone threshold in the left ear was 73.75, rounded up to 74, and speech discrimination was 64.  The Veteran reported the functional impairment of difficulty understanding others even with the use of his hearing device.

Bone conduction testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
65
70
70
LEFT
50
50
65
70
75+

Puretone threshold averages were 65 bilaterally.  Such results are less than those obtained from the aforementioned air conduction testing and therefore will not yield a higher rating.  

Review of the record does not establish that an increase rating is warranted for any portion of the appeal.  The February 2011 and June 2012 examinations do not show exceptional patterns of hearing loss in either ear, therefore the use of 38 C.F.R.. § 4.86(a) is not applicable.  Applying Table VI to these findings, in 2011 the Veteran was shown to have level I hearing in the right ear and level II hearing in the left ear.  In 2012, the Veteran was shown to have level I hearing in the right ear and level III hearing in the left ear.  These results are equivalent to the assignment of a noncompensable rating.  See 38 C.F.R § 4.86, Table VII.  

On February 2017 examination, bilateral exceptional hearing loss was shown, thus the use of Table VI and/or VIA is for application.  Nonetheless, no combination of the levels obtained under Tables VI or VIA result in an increase rating.  The results are as follows: under Table VI the Veteran had level II hearing in the right ear and level VII hearing in the left ear; under Table VIA the Veteran had level V hearing in the right ear and level V hearing in the left ear.  In solely using Table VI results, the Veteran's hearing equates to a 10 percent rating.  In solely using Table VIA results, the Veteran's hearing equates to a 20 percent rating.  That said, a 30 percent rating can only be achieved by combining the Veteran's right ear Table VIA level V results with his left ear Table VI level VII results.  Attempting the reverse, (using the Veteran's right ear Table VI level II results and left ear Table VIA level VI results) yields only a 10 percent rating.  

Consequently, prior to July 13, 2016 a compensable rating is not warranted and from July 13, 2016 a rating in excess of 30 percent is not warranted.

Consideration is given to the functional effects of the Veteran's hearing, which caused him difficulty to understand spoken words.  Although the Veteran and his daughter's statements regarding his symptoms are competent and credible, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  Lendenmann v. Principi, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for an evaluation of hearing loss, which requires specific testing.  Such mechanical application does not warrant a compensable rating for his hearing loss.



Extraschedular Consideration

In a June 2017 Appellant Brief, the issue of extraschedular consideration was raised.  As a result, the Board has considered, but found against, referral of this case to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321 (b)(1) (2016).  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 11 (2008).
 
In the instant case, the evidence simply does not indicate that the Veteran has an exceptional disability picture.  The record is silent as to evidence of hospitalization.  Additionally, although the record reflects the Veteran would have some difficulty with certain work environments, there is no objective evidence to support a finding of marked interference.  Further, as explained above, the rating criteria reasonably describe his disability level and symptomatology and provide for a greater evaluation for more severe symptoms.  

The Board acknowledges the Veteran's contention that schedular consideration of his hearing loss is impractical.  He asserts that as VA audiological examinations are conducted in a sound-controlled room they are not indicative of "the ordinary conditions of life."  See June 2017 Appellant Brief.  As a result, the code is inadequate and an extraschedular rating is required.  The Board disagrees as the current code adequately addresses these exact assertions.  


Specifically, 38 C.F.R. § 4.85 and 4.86 were revised in May 1999 to address the unique experiences of the hearing impaired.  See 64 Fed. Reg. 25206 Regulatory History.  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  

VHA found that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  In response to these findings, the decibel threshold requirements for application of Table VIA were adopted.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  In light of this history, the rating criteria are, therefore, adequate.

In sum, the Veteran's difficulty hearing and communicating is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss as such extraschedular referral is not warranted.

The Board has considered the applicability of Johnson v. McDonald.  762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration on this basis is also not warranted.  38 C.F.R. § 3.321 (b)(1).

Finally, neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to July 13, 2016 and in excess of 30 percent thereafter is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


